03/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 18-0664



                                    No. DA 18-0664

CLARENCE EDWARD CHAMPAGNE,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                                        ORDER

      Upon consideration of Appellee’s motion to transfer the trial transcript that

was filed with this Court in Appellant’s 2013 direct appeal to Appellant’s present

case on appeal, and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Clerk of the Montana Supreme Court

shall transfer the trial transcript that was filed with this Court in State v.

Champagne, Mont. Sup. Ct. No. DA 12-0159, to the above-entitled case.




MPD



                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 13 2020